Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on November 24, 2021, have been carefully considered.  No claims have been canceled; new claims 10 and 11 (support for which can be found, respectively, in claims 6 and 7 as originally filed) have been added.     
Claims 1-11 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on September 25, 2020.

Withdrawn Rejections
	The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 6 and 7 for being indefinite, stated in the previous Office Action, has been withdrawn in view of Applicants’ amendments thereto.

Allowable Subject Matter
Claims 1-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claimed catalytic bed comprising a first catalytic layer and a second catalytic layer, wherein the first catalytic layer and the second catalytic layer consist of a vanadium and phosphorus mixed oxide (VPO) catalyst comprising vanadyl pyrophosphate (VO)2P2O7 as main component, and only the VPO catalyst of the second catalytic layer further comprises tungsten, wherein the second catalytic layer constitutes 25% to 45% of the total length of the catalytic bed and is arranged consecutively after the first catalytic layer, and the VPO catalyst of the second catalytic layer comprises tungsten in an amount corresponding to an atomic ratio between 250:1 and 60:1.
Exemplary prior art includes:
Ebner et al. (U. S. Patent No. 5,137,860), which teaches the formation of active catalysts comprising vanadyl pyrophosphate, also optionally containing a promoter component (col. 7, lines 16-46), said active catalysts usable in the conversion of nonaromatic hydrocarbons to maleic anhydride (col. 12, lines 16-30).  This reference does not teach or suggest the specifically claimed catalyst bed comprising the respectively claimed first and second catalytic layers.
Haddad et al. (U. S. Patent Publication No. 2013/0102455), which teaches the preparation of a promoted VPO catalyst by contacting said VPO 
Inverse molar ratio of V to promoter: 1:0.001 (1000) to 1:1 (1)
Atomic ratio of V to W:  1000 x (50.9414/183.85) = 277.08, which is outside of the atomic ratio of "between 250:1 and 60:1", as recited in claim 1.
Milberger et al. (U. S. Patent No. 3,919,257), which teaches the vapor phase oxidation of n-butane or n-butene to maleic acid in a reactor having an undivided reaction zone which contains two different catalysts (Abstract; col. 2, lines 21-65); neither the first nor the second catalysts are VPO catalysts comprising vanadyl pyrophosphate or further comprising either tungsten or at least one promoter element (col. 3, lines 1-38; col. 4, lines 58-65).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        December 7, 2021